RESCISSION AGREEMENT







THIS RESCISSION AGREEMENT ("Agreement") is made effective on the 21st day of
April, 2006, (the "Effective Date"), by and between Bio-Warm Corporation, a
Nevada corporation ("Bio-Warm"), Mirae Tech. Company, Ltd., a Republic of Korea
corporation ("Mirae") and Jong-Ho Bae  ("Bae"), an individual.







WITNESSETH:







            WHEREAS, on or about December 2, 2004, Bio-Warm, Mirae and Bae, the
sole shareholder of Mirae at that time, entered into a Stock Purchase Agreement
(the "Agreement") whereby Bio-Warm, then called Rapid Bio Tests Corp, acquired
100% of the issued and outstanding equity interests of Mirae in exchange for
37,200,000 shares of Bio-Warm's common stock, par value $0.001 per share (the
"Bio-Warm Shares".




            WHEREAS, the parties hereto desire to rescind the Agreement in its
entirety;




            NOW THEREFORE, the parties hereto agree as follows:




1.         Return of the Bio-Warm Shares







            Bae and Mirae hereby agree to surrender the
certificate(s)representing 16,000,000 (sixteen million) of the Bio-Warm Shares
to the Board of Directors of Bio-Warm upon the execution of this Agreement.







2.         Return of the Equity Interests of Mirae




            Bio-Warm agrees hereby agrees to surrender 100% of the equity
interests in Mirae to Bae and his assignee(s) upon execution of this Agreement.







3.         Assets




            Each party shall be entitled to a return of any assets which it held
prior to the closing of the Stock Purchase Agreement. Additionally, any assets
accumulated subsequent to the merger transaction by Mirae and not paid for by
Mirae shall become the property of Bio-Warm. Mirae and Bae hereby waive any
rights or interests in any of the assets accumulated after completion of the
merger transaction. (List of Assets of Each party, Schedule 1.0)

 

--------------------------------------------------------------------------------







4.         Liabilities



            Mirae and Bae agree that they will be responsible for any and all
liabilities of Mirae which were accrued on behalf of Mirae and are payable on
the date of execution of this Agreement (List of Mirae Liabilities, Schedule
2.0). Mirae and Bae will also be responsible for any future debts of Mirae.
Mirae and Bae further agree that they will waive any right to claim payment from
Bio-Warm for and of the liabilities listed in Schedule 2.0.

 

            Bio-Warm agrees that it will be responsible for any and all
liabilities of Bio-Warm which were accrued on behalf of Bio-Warm and are payable
on the date of execution of this Agreement (List of Bio-Warm Liabilities,
Schedule 2.1). Bio-Warm will also be responsible for any future debts of
Bio-Warm and further agrees to waive any right to claim payment from Mirae or
Bae for any of the liabilities listed in Schedule 2.1.







5.         Governing Law and Forum




            This Agreement and the entire relationship between the parties will
be governed by and construed under the laws of the State of California. Any
dispute arising under, out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be referred
to and be finally resolved by binding arbitration in Los Angeles, California
before a single arbitrator. The American Arbitration Association Rules published
and current at the date of the referral of any dispute to arbitration pursuant
to this clause shall control the selection of the arbitrator and the arbitration
process. The rules and regulations of the American Arbitration Association shall
be deemed to be Mirae by reference into this clause, and no further agreement of
the parties shall be required to initiate such proceeding. The party prevailing
in such arbitration shall be entitled to recover, in additional to all other
remedies or damages, reasonable attorneys' fees and costs. The parties
acknowledge and agree that the arbitrator shall have the authority to

enter orders and make awards of specific performance and/or injunctive relief.







6.         Notices




    Any notice of other communication required or permitted by the Agreement
must be in writing and will be deemed given when (i) delivered in person; (ii)
submitted by facsimile with written confirmation of transmission; (iii)
delivered by

overnight or two day courier, with receipt and date of delivery stated; or (iv)
when mailed by U.S. First Class Mail addressed to:




            (a)       Bio-Warm at:

 

                        Bio-Warm Corporation

                        17011 Beach Blvd., Suite 1230

                        Huntington Beach, CA 92647

 

            (b)       Mirae and Bae at:

 

                        

            Mirae Tech. Company, Ltd.

      636-3 Yeolla-ri, Yeoju-eup,

      Yeoju-gun, Gyeonggi-do, Korea.   




--------------------------------------------------------------------------------

 

7.        Waivers




            No failure of any party to insist on performance by another party,
of any its obligation in one instance will waive such party's right to insist on
performance of that or any other obligation in the future. Any waiver by any
party of any provision of this Agreement shall be made expressly in writing and
not be considered to be a waiver of any subsequent breach of the same or any
other provision of this Agreement.





8.         Amendments




            This Agreement may not be modified or amended except by written
document signed by the parties.







9.         Parties




            This Agreement is for the benefit of, and binds, the parties, their
successors and permitted assigns.

 




10.

     Compliance with laws




            Mirae and Bae shall fully and promptly cooperate with Bio-Warm with
respect to the completion of audit for the Fiscal Year ended February 28, 2006,
the filing of Form 10KSB for said period and the filing of all outstanding Forms
QSB for the quarters ended August 31, 2005 and November 30, 2005, respectively.







11.       Severability




            The provisions of this Agreement will be deemed severable, and if
any part of any provision is held illegal, void or invalid under applicable law,
such provision will be changed to the extent reasonably necessary to make the 
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired but
will remain binding in accordance with their terms.




            The parties have executed this Agreement on the date first written
above.

 







--------------------------------------------------------------------------------








BIO-WARM CORPORATION                                   MIRAE TECH. COMPANY, LTD.

                      




Date: June 6, 2006                                 

Date: June 6, 2006







 

By:/s/ Johnny Park                               

By:/s/ Jong-Ho Bea

Johnny Park, President                                 Jong-Ho Bae, President










                                                   

 

 By:/s/ Jong-Ho Bae

    Jong-Ho Bae

    An individual




--------------------------------------------------------------------------------





RESCISSION AGREEMENT













SCHEDULE 1.0




LIST OF ASSETS OF MIRAE TECH. CO, LTD.

AS OF APRIL 21, 2006




The assets of Mirae Tech. Co., Ltd. will be presented in its Balance Sheet as of
 April 21, 2006,

prepared according to General Accepted Accounting Principles (“GAAP”).










LIST OF ASSETS OF BIO-WARM CORPORATION

AS OF APRIL 21, 2006







The assets of Bio-Warm Corporation will be presented in its Balance Sheet as of
April 21, 2006,

prepared according to General Accepted Accounting Principles (“GAAP”).










--------------------------------------------------------------------------------








RESCISSION AGREEMENT










SCHEDULE 2.0




LIST OF LIABILITIES OF MIRAE TECH. CO., LTD.

AS OF APRIL 21, 2006




The liabilities of Mirae Tech Co., Ltd. will be presented in its Balance Sheet
as of  April 21, 2006,

prepared according to General Accepted Accounting Principles (“GAAP”).




--------------------------------------------------------------------------------

 




RESCISSION AGREEMENT










SCHEDULE 2.1




LIST OF LIABILITIES OF BIO-WARM CORPORATION

AS OF APRIL 21, 2006




The liabilities of Bio-Warm Corp. will be presented in its Balance Sheet as of
 April 21, 2006,

prepared according to General Accepted Accounting Principles (“GAAP”).









